Citation Nr: 0502156	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  99-05 898	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to an initial evaluation greater than 20 
percent for degenerative joint disease of the cervical spine 
with bilateral upper extremity radiculopathy.

6.  Entitlement to an initial evaluation greater than 10 
percent for lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had periods of active duty from April to July 
1976 and in August 1976, and from January 1978 to October 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in part 
of which the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida, denied service 
connection for sinusitis, rhinitis and allergies; a shoulder 
disorder; and depression, and granted service connection and 
assigned noncompensable disability evaluations for low back 
strain and for degenerative joint disease of the cervical 
spine.

Subsequently, the RO awarded an increased rating of 10 
percent for low back strain, and an increased rating of 20 
percent for degenerative joint disease of the cervical spine 
with bilateral upper extremity radiculopathy, each effective 
from November 1, 1997.  However, the veteran's appeals for 
higher ratings for these service-connected disabilities 
remain before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

In September 2002, pursuant to authority then vested in the 
Board, the Board undertook evidentiary development of the 
claims.  In June 2003, pursuant to the holding in DAV v 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board remanded this matter to the RO for its 
consideration of the evidence generated pursuant to the 
Board's development.  In its Remand, the Board listed the 
issue of entitlement to service connection for allergic 
rhinitis and sinusitis as one issue.  However, as further 
explained in this decision, the question of entitlement to 
service connection for each of these disabilities is 
addressed separately.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the claims before the Board 
on appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate the claims before the Board on 
appeal, and the veteran has not identified any additional 
evidence to support her claim.

3.  The veteran has current disability from allergic rhinitis 
that was incurred during her active military service.

4.  The veteran does not have current disability from 
sinusitis.

5.  The veteran does not have current disability from an 
intrinsic right shoulder disorder.

6.  The veteran does not have current disability from a 
diagnosed psychiatric disorder of depression.

7.  The veteran's disability from degenerative joint disease 
of the cervical spine with bilateral upper extremity 
radiculopathy is manifested by nearly full range of motion in 
the cervical spine with subjective complaints of pain at the 
limits of such motion, and occasional mild paravertebral 
muscle spasm, subjective complaints of neck, head and 
shoulder pain, without objective neurologic manifestations 
such as hyporeflexia, sensory or motor deficits, muscle 
weakness or atrophy, or other neurological findings 
appropriate to the site of the degenerative disease of the 
cervical spine.

8.  Prior to October 30, 2003, the veteran's disability from 
lumbosacral strain was manifested by subjective complaints of 
low back pain, without clinical findings of more that mild 
limitation of motion, and without objective neurologic 
manifestations such as hyporeflexia, sensory or motor 
deficits, muscle weakness or atrophy, or other neurological 
findings associated with degenerative disease of the lumbar 
spine.

9.  An October 30, 2003 physical therapy report notes the 
presence of lumbar paravertebral muscle tightness and S-
shaped scoliosis, thereby approximating muscle spasm or 
guarding severe enough to result in abnormal spinal contour.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  The veteran is entitled to service connection for 
allergic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran is not entitled to service connection for 
sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  The veteran is not entitled to service connection for a 
right shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  The veteran is not entitled to service connection for 
depression.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

6.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine with 
bilateral upper extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a (2004); 
38 C.F.R. § 4.71a (2003).

7.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain were not met prior to October 30, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a (2004); 
38 C.F.R. § 4.71a (2003).

8.  The criteria for a 20 percent rating, and no higher, for 
lumbosacral strain were met by findings in an October 30, 
2003, physical therapy report.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that she has current disability from 
allergic rhinitis, sinusitis, a right shoulder disorder, and 
depression that she incurred during her active military 
service.  For the reasons and bases discussed below, I 
conclude that the veteran is entitled to service connection 
for allergic rhinitis.  I further conclude that she is not 
entitled to service connection for sinusitis, a right 
shoulder disorder, and depression.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Generally, to support a claim for 
service connection, there must be evidence of the following 
three elements: (1) competent lay or medical evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; and 
(3) evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) has held that in order 
to obtain VA benefits the law requires the evidence to show a 
diagnosis of a current disability or the current disabling 
residuals from a disease or injury.  Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The disability must also be shown to 
be related to an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease or 
injury.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 311(West 2002); 38 C.F.R. § 3.304(b) (2004).  

A.  Service Connection for Allergic Rhinitis 

Service medical records do not document a medical finding 
that at the time of her entry into service the veteran had 
disability from allergic rhinitis.  Nor is there clear and 
unmistakable evidence that demonstrates that she had allergic 
rhinitis prior to her entry into service.

Service medical records show that the veteran had treatment 
for upper respiratory symptoms during her active duty 
service.  She was treated for allergic rhinitis in October 
1977, December 1982, and January 1983.  She was treated for 
symptoms diagnosed as upper respiratory infection in April 
1982.  

In June 1983, the veteran complained of headache.  An 
examiner noted an impression of upper respiratory infection.  
Several days later, an examiner reported an impression of 
sinus headache.  In February 1986, the veteran had a 
complaint of sinus headache.  An examiner noted an impression 
of sinusitis with sinus and tension headache.  

The veteran was treated for an upper respiratory infection in 
April 1986.  In September 1986, an examiner noted an 
impression of rhinorrhea.  In July 1986, the veteran was seen 
with complaints of sore throat and earache.  An examiner 
noted an assessment of viral syndrome and possible strep 
pharyngitis.  In early December 1986, the veteran complained 
of headache, sinus drainage, and congestion.  Her symptoms 
were diagnosed as sinusitis.  

In December 1986, the veteran's symptoms of post-nasal drip 
were diagnosed as persistent rhinitis, rule out allergic 
component.  Another note made in December 1986 contains an 
impression of chronic vasomotor rhinitis.  The same 
impression was reported in April 1987.  Allergy testing in 
April 1987 showed that the veteran had mild allergic 
reactions to grasses, histamine, Russian thistle, alternaria 
mold, mites, dust, dog dander, and feathers.  

In November 1987, the veteran sought treatment with 
complaints of sinus congestion, post-nasal drip, and chronic 
allergy problems.  An examiner noted an impression of upper 
respiratory infection versus allergic rhinitis.  The veteran 
was treated for an upper respiratory infection in January 
1988 and again in March 1988.  

In September 1988, the veteran had complaints of sinus 
congestion, post-nasal drip, and chronic rhinorrhea lasting 
several months.  A note dated in April 1990 indicated that 
the veteran had a history of allergy with "allergy shots" 
that existed prior to her entry into service.  Her current 
complaints were of sneezing, runny nose, and sinus pressure.  
An examiner noted an impression of rhinitis.  A treatment 
note dated in April 1992 contains an impression of rhinitis.  

A treatment note dated in August 1994 contains in impression 
of chronic sinusitis and pharyngitis.

The veteran was afforded a VA nose, sinus, larynx and pharynx 
examination in January 1998.  She gave a history of allergic 
rhinitis, watery rhinorrhea, sneezing, and itchy watery eyes.  
By her history, while stationed in Texas she was tested for 
allergies and received immunotherapy.  When transferred from 
Texas to Japan, her symptoms improved significantly and she 
did not require treatment.  Her current complaints were of 
occasional itchy, watery eyes, some cyclic nasal congestion, 
but no constant nasal obstruction or purulent drainage.  She 
had not received recent treatment.  She denied having any 
recent allergy attacks or incapacitating nasal problems.  X-
rays of her sinuses were normal.  Examination of her nose 
revealed no obstruction.  She was examined with a 
nasopharyngoscope and found to have no evidence of crusting, 
purulence or polyps.  She had no facial tenderness.  The 
examiner reported the following diagnoses: history of 
allergic rhinitis, currently asymptomatic; no evidence of 
sinusitis, and; headaches, probably musculoskeletal in 
origin, and no evidence of a sinus etiology.

A VA outpatient treatment note dated in January 1999 
indicates that the veteran gave a history of sneezing, itchy 
eyes, coughing, and persistent headache.  When seen in a VA 
allergy clinic in February 1999, the veteran had rhinitis and 
a large amount of clear fluid in her nose.  An examiner noted 
an assessment of rule out allergic rhinitis.  

The veteran underwent a VA examination for compensation 
purposes in January 2003.  The examiner was requested to 
determine if the veteran currently had allergic rhinitis and 
if so, whether, it was related to her active service.  The 
examiner reviewed the claims file and noted that the file 
documented multiple diagnoses throughout the 1980's and 
1990's for treatment of vasomotor rhinitis and allergic 
rhinitis.  She had had symptoms of itchy, scratchy, watery 
eyes, sneezing, and nasal congestion with alternating clear 
anterior nasal discharge and postnasal drip.  These symptoms 
were constant through all seasons but were sometimes 
relieved, depending on the geographic area in which she 
served.  Her current complaints included bilateral cheek and 
forehead pressure accompanied by cloudy, white, and 
occasionally purulent discharge.  She also had complaints of 
interference with nasal breathing due to nasal congestion.  
She reported that in the past she had been treated with a 10-
day course of antibiotics that improved her headaches. She 
also reported having bilateral cheek and forehead pressure 
with severe pain occurring approximately every two weeks 
during the previous year.  On examination, she had some mild 
left septal deviation and a left septal spur.  There was no 
pus, polyps, or purulence.  There was a 40 percent nasal 
obstruction bilaterally secondary to large inferior 
turbinates in a platyrrhine nose.  There was no tenderness to 
palpation over the sinuses.  A nasal laryngoscopy was 
performed after decongestion of the nose.  The nasofrontal 
areas and middle meatus appeared clear.  Posteriorly, the 
nasopharynx, oropharynx, hypopharynx, and larynx were normal.  
There was erythema on the laryngeal surface of the epiglottis 
and on the interarytenoid mucosa consistent with 
laryngopharyngeal reflux.  The examiner noted that the 
veteran had allergic rhinitis that was well document 
throughout her service.  Her work environment in dusty 
warehouses during service likely contributed to her 
persistent symptoms.  The examiner opined that it is likely 
that the current allergic rhinitis is related to the disease 
noted during her active service.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals. 
38 C.F.R. § 3.380.  Nonetheless, the determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  

In this case, there is some evidence that the veteran's 
allergic rhinitis subsides on the removal of the allergen(s), 
based on the references to relief of symptoms based upon her 
geographic location.  Nonetheless, as some of her allergens -
- mites, dust, and mold - are ubiquitous and as her symptoms 
have been described as persistent, I find that the veteran 
has current disability from allergic rhinitis that is related 
to her military service, based on my review of the entire 
record.  She had recurrent symptoms of allergic rhinitis is 
service, some of which were described as chronic.  She has 
had continuous symptoms of allergic rhinitis since her 
separation from service.  Finally, during the most recent VA 
examination, the examiner noted current disability from 
allergic rhinitis with persistent symptoms that, according to 
the examiner, are "likely" related to her duties during her 
active military service.

As the preponderance of the evidence shows that the veteran 
had chronic allergic rhinitis in service, has had continuous 
symptomatology of allergic rhinitis since her separation from 
service, and has current disability from allergic rhinitis 
that a physician has found to be related to the veteran's in-
service symptoms, I conclude that she is entitled to service 
connection for allergic rhinitis.



B.  Entitlement to Service Connection for Sinusitis

The veteran's claim of entitlement to service connection for 
sinusitis is being considered separately from her claim of 
entitlement to service connection for allergic rhinitis 
because it is claim for a separate disease with separate 
manifestations, as recognized in the schedules for ratings of 
disabilities of the respiratory system.  Furthermore, while I 
have found that the veteran incurred allergic rhinitis during 
her service, for the following reasons and bases, I conclude 
that she is not entitled to service connection for sinusitis, 
as the evidence in the record does not show that she has 
current disability from sinusitis.

As noted above, during her service in February 1986, the 
veteran had a complaint of sinus headache.  An examiner noted 
an impression of sinusitis with sinus and tension headache.  
In early December 1986, the veteran complained of headache, 
sinus drainage, and congestion.  Her symptoms were diagnosed 
as sinusitis.  

A clinical evaluation report dated in October 1998 indicates 
that at that time, the veteran's sinuses were clinically 
normal.  

A VA outpatient treatment note dated in January 1999 
indicates that the veteran gave a history of recurring 
sinusitis with increased frequency of two to three times per 
year during the preceding two years.  An examiner noted that 
sinus X-rays taken in January 1998 showed clear sinuses.  
When seen in a VA allergy clinic in February 1999, the 
veteran had rhinitis and large amount of clear fluid in her 
nose.  An examiner noted an assessment of rule out allergic 
rhinitis.  

In his report dated in January 2003, an examiner indicated 
the veteran's complaints of forehead pressure and bilateral 
cheek pressure might be manifestations of chronic sinusitis.  
A computed tomography (CT) scan of the sinus was ordered to 
rule out chronic sinus disease.  In an addendum to the 
examination report, the examiner reported that the veteran's 
sinuses were normal.  There was no evidence of sinusitis.  In 
a further addendum, the examiner noted that the CT scan did 
not show evidence of sinus disease.  There was no mucosal 
thickening.  There were no air/fluid levels, mucoperiosteal 
thickening, or evidence of fracture of the paranasal sinuses.  
A limited view of the mastoid air cells was normal.  The 
impression from the CT scan was normal paranasal sinuses.  

I have noted that the veteran had occasional bouts of sinus 
congestion during her active service.  One examiner noted an 
impression of chronic sinusitis.  However, the pertinent 
examination reports and medical evidence generated since her 
separation from service do not document current disability 
from sinusitis.  On the contrary, the most recent evidence 
shows no evidence of sinus disease.  Therefore, in the 
absence of evidence of current disability, I conclude that 
the veteran is not entitled to service connection for 
sinusitis.

C.  Service Connection for a Right Shoulder Disorder

A service medical record dated in June 1993 shows that the 
veteran sought treatment with complaints of persistent right 
shoulder and arm pain.  An examiner noted an impression of 
right shoulder and arm pain.  A treatment note dated in July 
1993 documents that the veteran had physical therapy for 
symptoms of right shoulder pain.  Service medical records do 
not show subsequent treatment in service for a right shoulder 
disorder.

During a VA general medical examination in January 1998, the 
veteran complained of pain in her upper extremities, mainly 
in her right shoulder and into the right upper arm that 
seemed to be originating in her neck.  She had headaches 
associated with this pain.  She was taking over-the-counter 
pain relief medicine.  The examiner did not report a 
diagnosis of a right shoulder disorder.

During another VA examination in January 1998, the veteran 
denied a history of orthopedic surgeries and traumatic 
injuries.  She reported having mild relief of musculoskeletal 
aches and pain with the use of over-the-counter anti-
inflammatory medicines.  On examination, she had bilateral 
shoulder abduction of 180 degrees.  Internal and external 
rotation was 90 degrees.  Bilateral wrist flexion and 
extension was 95 degrees.  There was no swelling, synovitis 
or effusion.  Upper extremity muscle strength was 5/5.   The 
examiner did not report a diagnosis pertaining to the 
veteran's right shoulder.  


When the veteran was examined in January 2003, she denied 
having shoulder trauma, physical therapy, or other treatment 
for her shoulder.  On examination of the right shoulder, she 
had flexion and abduction to 170 degrees, 45 degrees of 
external and "good" internal rotation.  The examiner noted 
that X-rays taken during the examination showed a normal 
shoulder, with no degenerative changes of the 
acromioclavicular or glenohumeral joint.  The examiner 
expressed the opinion that there was no intrinsic problem in 
the veteran's shoulder and her complaints were related to 
muscle pain in her neck that was "extending out over the 
musculature in the area of the right shoulder."

Based on my review of the entire rcord, I find that the 
veteran does not have current disability from a right 
shoulder disorder.  X-rays have not shown a right shoulder 
disorder.  In the most recent VA examination report, the 
examiner reported that he found no intrinsic problem in the 
veteran's right shoulder.  Rather, he concluded that her 
shoulder complaints were symptoms of pain in her neck 
affecting the musculature over the right shoulder area.  For 
these reasons, I find that the veteran does not have current 
disability from a right shoulder disorder.  Therefore, I 
conclude that she is not entitled to service connection for a 
right shoulder disorder.

D.  Service Connection for Depression

The veteran was treated in July 1981 for complaints of 
nervousness.  An examiner noted an impression of anxiety.  At 
the time of medical examination in September 1981, the 
veteran denied a history of depression, excessive worry, and 
nervous trouble of any sort.  An examiner indicated that the 
veteran was psychiatrically normal.  

The veteran was screened for a special duty assignment at a 
mental health clinic in May 1989.  A psychologist indicated 
that there was no evidence of any mental health problems, 
either by interview, history, or review of the veteran's 
records.  Psychological test results were within normal 
limits.  The examiner recommended that the process for the 
special assignment be continued.  Subsequently dated service 
medical records do not show complaints, diagnoses, or 
treatment for an acquired neuropsychiatric disorder.


The veteran was afforded a VA neuropsychiatric examination in 
January 1998.  She had complaints of feeling "down" because 
of inability to perform the duties of her life's work in the 
field of supply.  She complained of worsening degenerative 
joint disease of the back.  According to the examiner, she 
denied other symptoms of depression and voiced no other 
symptoms of psychiatric complaints.  She denied a history of 
psychiatric problems and told the examiner that an in-service 
psychiatric evaluation approximately one year before was 
normal, requiring no treatment or follow-up.  On examination, 
the veteran was well-dressed and pleasant.  Speech was normal 
in rate and tone and was goal directed.  The veteran's affect 
was "full range" and her mood was congruent.  Thought form 
was cohesive and content was devoid of any psychotic, manic, 
or obsessive features.  The veteran's memory was intact for 
remote and recent events.  Concentration was good.  Insight 
was good and judgment was appropriate.  The veteran denied 
suicidal and homicidal ideation.  The examiner concluded that 
the veteran did not meet the criteria for a current diagnosis 
of a psychiatric disorder, although she had symptoms related 
to stressors such as separation from service and chronic pain 
with secondary disability.

A report of a VA neurological examination dated in January 
1998 indicates that the veteran's mental status was alert and 
oriented, without deficits.  Her speech was fluent and clear.  
The examiner did not report a neuropsychiatric diagnosis.

During a VA January 1998 general medical examination, the 
veteran gave a history of depression but told the examiner 
that she was not currently receiving medical treatment for 
depression.  An examiner reported that the veteran's 
depression was currently under control and that she was not 
having any depressive symptoms at that time. 

A clinical evaluation report dated in October 1998 indicates 
that at that time, the veteran's psychiatric status was 
clinically normal.  

Based on the lack of an in-service diagnosis of depression, 
the lack of continuity of symptomatology or treatment for the 
claimed disorder after service, and that lack of a current 
diagnosis of an acquired neuropsychiatric disorder, I find 
that the veteran does not have current disability from 
depression that was incurred during her active military 
service.  Therefore, I conclude that she is not entitled to 
service connection for depression.

In the Notice of Disagreement the veteran filed in August 
1998, the veteran implied that her claimed depression was 
related to her service-connected disabilities.  However, as I 
have found that she does not have current disability from 
depression, it is not necessary to determine whether her 
claimed depression is related to her service-connected 
disabilities from neck and low back disorders.

II.  Increased Ratings

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  Although VA must consider the 
entire record, the most pertinent evidence, because of 
effective date law and regulations, is created in proximity 
to the recent claim.  38 U.S.C.A. § 5110 (West 2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that there distinction "may be important . . . in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous . . . ."  
Fenderson, supra, at 126.  In Fenderson, the Court held that 
the rule articulated in Francisco v. Brown did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  In Fenderson, the Court held that, 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, supra, at 
126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the . . . claim as one for 
an '[i]ncreased evaluation' . . . rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, supra at 132.  The Court then indicated 
that "the distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issue on appeal in the February 1999 SOC not as a claim 
for an "increased" disability rating for the service-
connected conditions herein considered but rather as 
"Evaluation of" the service-connected conditions.  More 
importantly, the RO's January 2004 supplemental statement of 
the case (SSOC) provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the RO's assignment of the initial disability 
evaluation for the service-connected conditions.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned to her service-connected conditions.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Rating of Degenerative Joint Disease of the Cervical 
Spine

Service medical records show that the veteran had recurrent 
episodes of neck pain.  In February 1979, her complaints of 
neck pain were attributed to cervical myalgia.  In August 
1988, similar symptoms were diagnosed as acute neck muscle 
strain.   A magnetic resonance imaging (MRI) done in March 
1997 showed spondylosis from the third to the sixth cervical 
vertebrae (C3, C4, C5, C6).  An X-ray showed disc narrowing 
and hypertrophy at the levels of the fourth and fifth 
cervical vertebrae (C4-5) and at C5-6.  Also seen was 
bilateral narrowing of the neural foramina at the levels of 
C4-5.  The radiologist noted an impression of degenerative 
disc disease and degenerative joint disease at the level of 
C4-5 and C5-6 and bilateral neural formina narrowing at C4-5.  
An examiner reported that the veteran's complaints of burning 
and tingling in her shoulders and back were related to the 
MRI and X-ray findings.

During a VA examination in January 1998, the veteran 
complained of symptoms of numbness, weakness, and radiating 
pain in her upper extremities, mainly into the right shoulder 
and upper arm, originating from her neck.  She complained of 
frequent headaches associated with the described stabbing and 
sharp pain.  On physical examination, cranial nerves were 
intact.  The veteran had normal build and normal muscle tone 
with no atrophy.  Examination of her neck revealed a spine in 
good alignment without evidence of scoliosis.  Paraspinal 
musculature was normal.  The veteran had 5/5 strength in her 
upper extremities.  Sensation and reflexes were intact and 
symmetrical.  The examiner reported an impression of neck 
pain.

During a general medical examination in January 1998, the 
veteran had 5/5 muscle strength in her upper extremities.  
Deep tendon reflexes were intact in her upper extremities.  
Sensation was intact to light touch.

During a VA cervical spine examination in January 1998, the 
veteran denied a history of vertebral bodies compression 
fractures, and herniated nucleus pulposus.  She denied 
orthopedic surgeries and traumatic injuries.  Her current 
complaints were of occasional neck pain.  On examination she 
has full range of motion in her shoulders and arms.  Ranges 
of motion in her neck were as follows:  forward flexion, 45 
degrees; backward flexion 30 degrees; right lateral rotation, 
70 degrees; left lateral rotation, 75 degrees.  The pertinent 
diagnosis was recurrent myofascial pain involving the 
trapezius muscle, by the veteran's history.  The examiner 
added that a subsequent magnetic resonance imaging (MRI) 
revealed cervical spondylosis (degnerative joint disease) in 
the neck area.


When examined as an outpatient in March 1998, the veteran 
complained of neck, shoulder, and low back pain.  She gave a 
past medical history of headache and degenerative joint 
disease.  On examination, her gait was normal.  Straight leg 
raising was negative to 90 degrees. 

During another outpatient examination in March 1998, an 
examiner noted that the veteran's neck muscles were tense.  
She had spasm in her shoulder muscles.  The examiner noted 
impressions of cervical spasm, history of degenerative joint 
disease, and disc disease.

When seen as an outpatient later in March 1998, the veteran's 
complaints included neck and shoulder pain.  She had full 
range of motion in her neck.  There were no trigger points or 
spasm.  Deep tendon reflexes were 2+ bilaterally.  Sensation 
to pinprick was normal.  There was no joint swelling or 
effusion.  The examiner reported an impression of cervicaglia 
with no evidence of fibromyalgia.  The plan of treatment was 
physical therapy.  However, the examiner also indicated that 
the veteran's general condition was excellent.  A physical 
therapy treatment note dated in May 1998 indicates that 
therapeutic goals had been reached and further therapy was 
discontinued.

In July 1998, the veteran continued to have complaints of 
neck pain.  On examination, she had minimal decreased range 
of motion in rotation and lateral flexion.  An examiner 
reported an impression of degenerative joint disease, 
spondylitic changes at C3-4, C4-5, and C5-6.

The veteran was granted entitlement to service connection for 
degenerative joint disease of the cervical spine by the RO's 
August 1998 rating decision.  The associated disability was 
rated zero percent.  The rating was increased to 20 percent 
in  July 2001 for disability from degenerative joint disease 
of the cervical spine with bilateral upper extremity 
radiculopathy (claimed as sensory deficit).

When the veteran was seen in October 1998, she reported 
symptoms of neck, back, and leg pain aggravated by use and 
repetitive activities, and relieved by positional changes.  
She also complained of loss of range of motion in her neck.  


During treatment in a rheumatology clinic in October 1998, 
the veteran complained of neck pain that was improved by 
positional changes.  She had sleep disturbance and morning 
stiffness in her neck.  On examination, there was no 
swelling, synovitis, or muscle atrophy.  There was mild 
muscle spasm in the cervical spine.  The examiner reported an 
impression of degenerative joint disease of the cervical 
spine with muscle spasms.

A clinical evaluation report dated in October 1998 indicates 
that at that time, the veteran's spine and upper extremities 
were clinically normal (including range of motion and 
strength).  

The veteran underwent nerve conduction studies in October 
1998.  The study was described as essentially normal.

When the veteran was seen as an outpatient in November 1998, 
she had mild neck tenderness.  There were no motor or sensory 
deficits.  An examiner reported an impression of degenerative 
disease with mild canal stenosis.  

A consultation report dated in November 1998 documents the 
veteran's complaints of constant pain in her neck shoulders 
and arms.  Noting the results of the March 1998 MRI of the 
cervical spine, the examiner reported an impression of 
cervical spondylosis with radiculopathy.  A physical 
therapist indicated that active range of motion in the 
cervical spine was within normal limits in all planes but was 
painful at the extremes of such motion.  The treatment plan 
included a referral for traction and a transcutaneous 
electrical nerve stimulation (TENS) unit.  

A note of an outpatient neurology examination dated in 
November 1998 indicates that the veteran had an MRI in March 
1998 that showed mild spinal canal stenosis in the third, 
fourth, and fifth cervical vertebrae, with minimal foramen 
narrowing.  On examination, the veteran had mild neck 
tenderness.  There were no motor or sensory deficits.  Muscle 
strength was full in all four extremities.  Deep tendon 
reflexes were 2+.  The examiner reported an impression of 
degenerative disease with MRI showing mild canal stenosis, 
without neurological signs of upper motor neuron disease.  


When the veteran was seen at a VA neurology clinic in 
December 1998, for complaints of headaches, she denied having 
numbness or weakness.  Motor strength was 5/5.  Muscle tone 
and bulk were normal.  Senses to vibration and touch were 
intact.  Sensation to pin prick was dull and patchy, with an 
inconsistent pattern.  The assessment was tension headaches.  
The treatment plan included use of a heating pad to the neck 
as needed, and referral for consultation for ultrasound, 
massage, and therapy to increase range of motion.  Treatment 
at the neurology clinic was to be discontinued.

Another outpatient treatment note dated in December 1998 
further documents the veteran's complaints of neck and 
shoulder pain.  She had not been able to tolerate traction 
treatments but had received some relief from use of a TENS 
unit.  She had decreased range of motion in her neck and 
fatigue due to poor sleep.  She had mild muscle spasm in her 
cervical spine.  An examiner noted an impression of 
degenerative joint disease of the cervical spine.

When the veteran was examined by a physical therapist in 
January 1999, she had complaints of cervical stiffness.  On 
examination, ranges of motion were within normal limits.  She 
had subjective complaints of pain at the end of rotation to 
the right.  Tightness and muscle spasm was palpated in the 
right upper trapezius.  

A note of treatment at a VA rheumatology clinic dated in 
March 1999 further documents the veteran's complaints of neck 
stiffness.  Ranges of motion in her neck were somewhat 
limited with extension and right rotation and lateral 
flexion.  The examiner reported an impression of degenerative 
joint disease of the cervical spine.

The veteran was seen as an outpatient in August 2001.  Her 
complaints included neck pain.  On examination her neck had 
full range of motion.  There was no pain in her arms.  She 
had tenderness to palpation along the left trapezius muscle.  
No impression was recorded concerning the veteran's neck 
symptoms.

When the veteran was seen by a private physician in July 
2003, she had full active and passive range of motion in her 
cervical spine and upper extremities.  There was no active 
paraspinal muscle spasm.  She had normal muscle tone and full 
strength in her upper extremities.  The examiner did not 
report a diagnosis pertinent to the veteran's neck 
disability.

The veteran had another VA examination for compensation 
purposes in November 2003.  The examiner noted that the 
veteran had not been treated recently for disability 
associated with her neck symptoms.  The veteran reported that 
she had minimal difficulty with her cervical spine with 
occasional stiffness in the cervical area.  She denied having 
arm pain since last seen in January 2003 by the same 
examiner.  On examination, she had full range of motion in 
her cervical spine.  Forward flexion and backward extension 
were 50 degrees.  Right and left lateral flexion were 55 
degrees.  Right and left rotation were from zero to 80 
degrees.  Neck posture was normal.  There was no evidence of 
muscle spasm.  Reflexes at the biceps, triceps, and 
brachioradialis area were equal and 1+ bilaterally.  There 
was no numbness to light touch over the upper extremities.  
There was no evidence of muscle weakness in any of the 
muscles of the upper extremities.  The examiner noted that 
the veteran had not had any incapacitating episodes related 
to her neck disability during the preceding year.  The 
examiner did not report any restrictions in activities 
related to a neck disability.

The current 20 percent disability evaluation for arthritis of 
the cervical spine with radiculopathy has been assigned by 
the RO utilizing Diagnostic Code 5293.  Prior to September 
23, 2002, that diagnostic code provided that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc is rated as 60 percent disabling when there is little 
intermittent relief.  Severe intervertebral disc syndrome is 
rated 40 percent disabling where there are recurring attacks, 
with intermittent relief.  A 20 percent rating is assigned 
for moderate, recurring attacks.

The criteria used to evaluate intervertebral disc syndrome 
have been revised twice during the pendency of the veteran's 
claims.  Effective September 23, 2002, diability from 
intervertebral disc syndrome was evaluated either on the 
total duration of incapacitating episodes over periods of 12 
months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disability, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
a 12-month period, the rating is 60 percent.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during a 12-month period, 
the rating is 40 percent.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during a 12-month period, the rating is 20 
percent.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, the 
disability is evaluated based on orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluating criteria for the most 
appropriate neurologic diagnostic code or codes.

Effective September 26, 2003, under Diagnostic Code 5243, 
intervertebral disc syndrome (preoperative or 
postoperatively) is rated either under the General Rating 
Formula for diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitation Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injures of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
with unfavorable ankylosis of the entire spine a 100 percent 
rating is assigned.  Unfavorable ankylosis of the entire 
thoracolumbar spine is rated 50 percent.  Unfavorable 
ankylosis of the entire cervical spine is rated 30 percent.  
Forward flexion of the cervical spine limited to 15 degrees 
or less is also rated 30 percent.  Associated objective 
neurologic abnormalities are rated separately under an 
appropriate diagnostic code.  For compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees.  Normal extension is zero to 45 degrees. Normal 
flexion to the left and right is 45 degrees and normal left 
and right lateral rotation is zero to 80 degrees.  

When the veteran separated from service in November 1997, 
Diagnostic Code 5290 provided for a rating of 20 percent for 
moderate limitation of motion of the cervical spine.  A 40 
percent rating was assignable for severe limitation of the 
motion of the cervical spine.  Effective September 26, 2003, 
the former Diagnostic Code 5290 was removed from the rating 
regulations and the rating of limitation of motion of the 
cervical spine strain is accomplished by use of Diagnostic 
Code 5237 and the general rating formula that became 
effective on that date.

Therefore, the Board will address sequentially whether the 
criteria for a higher disability evaluation are met for the 
criteria in effect prior to September 23, 2002; the criteria 
in effect from September 23, 2002; and the criteria in effect 
from September 26, 2003.  For the reasons discussed below, 
the Board concludes that a higher rating for the veteran's 
service-connected neck disability is not supported by the 
record.

i.  Prior to September 23, 2002

Considering Diagnostic Code 5293, in effect prior to 
September 23, 2002, the evidence in the record does not show 
that the veteran had more than moderate neurological symptoms 
related to cervical spine intervertebral disc syndrome.  
Although she had persistent complaints of headache, and neck 
and shoulder pain, such symptoms were not attributed by 
medical professionals to intervertebral disc syndrome.  Her 
headaches were attributed to tension.  Her neck and shoulder 
pain, and occasional muscle spasm, were described as 
myofascial.  She did not have neurological symptoms such as 
sensory or motor deficits, atrophy or loss of muscle 
strength, radiating pain into her upper extremities, reflex 
disorders, or other neurological symptoms consistent with the 
site of the cervical disc disease.  Radiological and MRI 
studies did show mild spinal canal stenosis and minimal 
foraminal stenosis.  However, on clinical examination, there 
were no neurological signs of upper motor neuron disease.  
For the foregoing reasons, I conclude that the criteria for a 
rating in excess of 20 percent using Diagnostic Code 5293, as 
in effect prior to September 23, 2002, were not met.  

Considering Diagnostic Code 5290, in effect prior to 
September 23, 2002, I also conclude that the criteria for a 
rating higher than 20 percent were not met based on 
limitation of motion of the cervical spine.  The veteran 
consistently had full or nearly full range of motion in her 
neck.  Consequently, moderate limitation of motion of the 
cervical segment of the spine was not demonstrated.  

ii.  On and After September 23, 2002, but Prior to September 
26, 2003

In September 2002, the rating criteria for intervertebral 
disc syndrome were changed, as set forth above, but the 
rating criteria for limitation of motion of the cervical 
segment of the spine, Diagnostic Code 5290, remained 
unchanged.  The record, as noted above, does not demonstrate 
the presence of moderate limitation of motion of the cervical 
segment of the spine.  For example, in July 2003, the veteran 
had full range of motion in her neck.

Also, in considering the new criteria for rating 
intervertebral disc syndrome, the record does not support a 
finding that the veteran had chronic orthopedic and 
neurologic manifestations associated with her neck 
disability.  As noted above, limitation of motion has been 
minimal.  In July 2003, the veteran had full range of motion 
in her neck and upper extremities, without muscle spasm.  
Muscle tone was normal and muscle strength was full.  

A higher rating also would not be supported by rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes.  The record does not show that she has had 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Viewed in the 
context of both the former and revised rating criteria, I 
conclude that the criteria for a rating in excess of 20 
percent for were not met under either the former rating 
criteria or the revised rating criteria that became effective 
on September 23, 2002.  



iii.  On and After September 26, 2003

From September 2003, the rating schedule provides for ratings 
assigned under either the general rating formula for diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, each set forth above.  

As noted above, the record does not show that the veteran has 
had incapacitating episodes, as defined by the regulation, 
from symptoms related to her neck disorder.  Thus, a higher 
rating is not supported under this formula.

The general rating formula requires either forward flexion of 
the cervical spine limited to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine, for the 
assignment of the next higher rating of 30 percent.  The 
record does not show either that the cervical segment of the 
spine is ankylosed or that forward flexion is limited to the 
required degree.  In fact, when examined in July and November 
2003, the veteran had full range of motion of the neck.  

Associated objective neurological abnormalities, such as 
bowel or bladder impairment, would be rated separately under 
the appropriate diagnostic code, but no such neurological 
abnormalities have been demonstrated.  For example, at the 
November 2003 VA examination, the veteran had no motor or 
sensory deficits, reflexes were active and equal bilaterally, 
and upper extremity strength was good.  

Based on a thorough review of the entire record, I find that 
the veteran's disability from degenerative joint disease of 
the cervical spine with bilateral upper extremity 
radiculopathy is and has been manifested by occasional neck 
stiffness and mild limitation of motion in the cervical spine 
accompanied by pain at the extremes of such motion.  It is 
also manifested by occasional mild paravertebral muscle spasm 
and subjective complaints of neck, head and shoulder pain, 
without objective neurologic manifestations such as 
hyporeflexia, sensory or motor deficits, muscle weakness or 
atrophy, or other neurological findings appropriate to the 
site of the degenerative disease of the cervical spine.  
Therefore, I conclude that at no time since her separation 
from service has her neck disability met the rating criteria 
for a rating higher than 20 percent.

B.  Rating of Lumbosacral Strain

Service medical records document the veteran's treatment for 
low back pain.  She sought treatment for chronic back pain on 
many occasions during her active military service.  In April 
1997, she was given a physical profile that contained a 
diagnosis of chronic myofascial low back pain.  

The veteran was granted entitlement to service connection for 
low back strain by the RO's August 1998 rating decision.  The 
associated disability was rated zero percent, effective from 
the date of the veteran's separation from service in November 
1997.  In a February 1999 rating decision, the RO assigned a 
rating of 10 percent for the low back disorder, effective 
from the date of the veteran's separation from service.

At the time of a January 1998 VA examination, she had 
complaints of low back pain that radiated to her legs.  She 
denied bowel or bladder disturbance, numbness or weakness in 
her lower extremities.  A general physical examination was 
unremarkable.  The spine was in good alignment without 
evidence of scoliosis.  Paraspinal musculature was well 
developed, bilaterally.  Motor examination showed normal bulk 
and normal tone with no atrophy and no facsiculations.  
Palpation revealed muscle spasm over the lower lumbar region 
on the left greater than the right.  Romberg was negative and 
gait was normal.  Vibratory and pinprick senses were normal.  
Reflexes were 2+ and symmetric with down going plantar 
surfaces.  The examiner reported an impression of myofascial 
syndrome versus soft tissue strain.  The examiner noted that 
the veteran's symptoms could be exacerbated by long periods 
of standing or heavy lifting.  The examiner further commented 
that the veteran's symptoms might affect her ability to 
perform activities of daily living and gainful employment, 
depending on the type of circumstances of the job in which 
she was engaged.  The reported final diagnoses were low back 
pain and myofascial pain, mild to moderate in severity.

During a VA joints examination in January 1998, the veteran 
had complaints of numbness and parathesias in her right flank 
and right groin areas radiating to her back.  On examination, 
she had full range of motion in her hips.  Muscle strength 
was 5/5 in all muscle groups of the lower extremities.  Range 
of motion in the lumbar spine was 90 degrees of forward 
flexion, 30 degrees of backward extension, 80 degrees of 
right lateral rotation, and 35 degrees of left lateral 
rotation.  X-rays of the spine revealed no lumbar pathology.  
The pertinent diagnoses were normal musculoskeletal 
examination for age and gender, and lumbosacral strain with 
normal neurological evaluation.

During a general medical examination in January 1998, the 
veteran had 5/5 muscle strength in her lower extremities.  
Deep tendon reflexes were intact in her lower extremities.  
Sensation was intact to light touch.

An examiner who conducted cervical, lumbar and thoracic spine 
examination in January 1998 noted the veteran's complaints of 
pain radiating from her back to her right groin area and 
right flank area. The veteran's knees and hips had full range 
of motion.  There was no atrophy in the lower extremities 
muscle groups.  Muscle strength was 5/5.  Lumbar forward 
flexion was 90 degrees.  Backward extension was 30 degrees.  
Right lateral rotation was 80 degrees.  Left lateral rotation 
was 36 degrees.  The examiner noted that X-rays of the 
lumbosacral spine revealed no lumbar pathology.  The 
pertinent diagnosis was lumbosacral strain with normal 
neurological evaluation.  

When examined as an outpatient in March 1998, the veteran's 
complaints included low back pain.  On examination, straight 
leg raising was negative to 90 degrees bilaterally.  Deep 
tendon reflexes at the knees and ankles were 2+ bilaterally.  
The veteran walked with a normal gait.  Muscle strength was 
normal.  The veteran was able to bend to within one inch of 
touching the floor.  She had mild tenderness in her low back 
area.  There were no sensory deficits.  X-rays of the lumbar 
spine were normal.  An examiner noted an impression of 
lumbalgia with no significant degenerative joint disease 
shown by X-rays of the lumbosacral spine.

A clinical evaluation report dated in October 1998 indicates 
that at that time, the veteran's spine and lower extremities 
were clinically normal (including range of motion and 
strength).  

A report of electromyography dated in October 1998 indicated 
that the study was essentially normal, with no evidence of 
lumbosacral radiculopathy.

A treatment note dated in November 1998 indicated that the 
veteran had recently had an electromyelogram that did not 
show lumbosacral radiculopathy.  The examiner's assessments 
included arthralgias and spinal arthritis.

The veteran had a magnetic resonance imaging of her 
lumbosacral spine in December 1998.  A treatment noted dated 
in January 1999 indicates that the December 1998 MRI of the 
lumbar spine showed no canal stenosis or neural foramina 
stenosis.

A note of treatment at a VA rheumatology clinic dated in 
March 1999 further documents the veteran's complaints of 
intense back pain with radiating pain to her left hip and 
thigh with tingling and numbness limiting her ability to walk 
more than two blocks and to stand more than 10 minutes.  
Examination of the lower extremities showed no neurological 
deficits.  Reflexes were 2+.  Straight leg raising was 
negative.  

The veteran was seen as an outpatient in August 2001.  Her 
complaints included back pain.  On examination, range of 
motion was good.  She was tender along the posterior 
waistline.  There was no spine tenderness.  Straight leg 
raising was negative.  There were no neurological deficits.  
Deep tendon reflexes were decreased bilaterally.  The 
examiner noted an impression of musculoskeletal back pain.

When the veteran was examined for compensation purposes in 
January 2003, she had complaints of back pain and bilateral 
thigh pain, aggravated by prolonged standing.  She denied a 
history of back surgery.  On examination of her lower back, 
she had 90 degrees of forward flexion.  Extension was 25 
degrees with pain over the last 10 degrees.  Lateral bending 
was 45 degrees to both the left and right with minimal 
discomfort.  The veteran had full rotation of 80 degrees to 
the left and right without difficulty.  The veteran was able 
to stand on her toes and heels.  While lying supine, straight 
leg raising was to 80 degrees without pain.  She had full 
range of motion in both hips with some groin pain with 
internal rotation.  The examiner reported that no fatigue, 
weakness, or incoordination were associated with the 
veteran's low back disorder which the examiner characterized 
as a muscle and ligamentous type sprain.  Concerning 
functional impairment, the examiner noted that she was 
limited in prolonged walking and standing, and that lifting 
was limited to 20 pounds.  The examiner noted that the 
veteran was taking limited medication described as a muscle 
relaxant.

The veteran was examined by a private physician in July 2003.  
The examiner noted the veteran's "long history" of low back 
pain with onset during her military service.  During the 
preceding year, she had developed bilateral lower extremity 
pain, greater on the left and the right, with a tingling 
sensation predominantly in the left gluteal and hip area, but 
also in the lower extremities and the medial aspect of the 
left leg.  Her symptoms were characterized as continuous, 
with sharp, burning pain.  On a severity scale of 10, her 
pain was six.  Aggravating activities were standing, walking, 
lifting, and bending.  Sitting alleviated the symptoms.  The 
veteran told the examiner that her pain was worse at night.  
She denied numbness, weakness, and incontinence.  On 
examination, she walked with a steady gait without assistive 
devices.  Sensation was intact except for a slight decreased 
sensation along the medial aspect of the left leg.  Reflexes 
at the patella and Achilles tendons were 2+ bilaterally.  
There was no clonus.  The veteran had lumbar flexion to 90 
degrees with pain with flexion greater than 90 degrees.  
There was no active paraspinal muscle spasm.  There was no 
tenderness to palpation over the lumbar spinal musculature.  
Muscle tone was normal in the lower extremities and strength 
was full bilaterally.  Coordination was intact.  The reported 
diagnoses included chronic low back pain possibly secondary 
to degenerative disc disease, bilateral lower extremity 
radiculopathy, and degenerative joint disease.  

In August 2003, a MRI showed normal vertebral body height and 
alignment, without spondylolisthesis, compression fracture, 
or subluxation.  The conus posterior to L1 had normal 
configuration.  There was mild disc bulging at the level of 
the twelfth thoracic and first lumbar vertebrae (T12-L1) and 
at the level of the fifth lumbar and first sacral vertebrae 
(L5-S1).  No disc extrusions were seen.  The MRI showed no 
disc protrusion, canal stenosis, or significant foraminal 
narrowing in the lumbar spine.

During September 2003, the veteran had follow-up treatment 
with the same private physician who initially saw her in July 
2003.  She continued to have complaints of low back pain and 
left lower extremity pain.  The physician noted that the 
recent MRI did not show any significant abnormalities.  On 
examination, her mobility and ambulation were intact.  No 
focal neurologic abnormalities were demonstrated.  She 
continued to have pain and discomfort in the lumbar spine.  
The pertinent diagnoses were chronic low back pain, history 
of degenerative joint disease, and possible left lower 
extremity radiculopathy.

A report of physical therapy dated in October 2003 indicates 
that the veteran presented with poor postural alignment, and 
weakness in her left lower extremity, with range of motion 
deficits in her left hip and functional limitations.  Pain 
was worse when stooping, bending, and doing yard work, but 
improved with rest.   Concerning her posture, while standing, 
the left iliac crest appears higher than the right, the left 
shoulder appeared lower that the right, and there was S-
shaped scoliosis in the thoracolumbar region with convexity 
to the right.  The veteran was able to bend forward to the 
extent that her fingertips touched her ankles.  Extension and 
side bending was limited by 20 percent.  Rotation was 45 
degrees to the left and right.  Sensation was intact to light 
touch in the lower extremities bilaterally.  Straight leg 
raising tests were negative.  Thomas test was positive 
bilaterally.  Ober's test was negative.  Fabere's sign was 
positive on the left.  Palpation revealed significant soft 
tissue tightness bilaterally in the lower lumbar paraspinal 
muscles.

The veteran was seen by a private physician in October 2003.  
She presented with chronic low back pain.  She had poor 
postural alignment and weakness in her left lower extremity.  
Her complaints included pain in her back with stooping, 
bending, and doing yard work.  Rest alleviated the pain.  She 
also had throbbing in her left anterior thigh.  


The veteran was afforded another VA examination for 
compensation purposes in November 2003.  The same examiner 
that conducted the January 2003 VA examination reviewed her 
recent medical history.  The veteran had complaints of low 
back pain and pain in her legs.  On examination of her back, 
straight leg raising was negative to 80 degrees without any 
evidence of radicular pain.  While standing the veteran had 
full range of motion in her low back with 90 degrees of 
flexion, 35 degrees of extension, 35 degrees of left and 
right lateral flexion, and zero to 50 degrees of rotation to 
the left and right.  She was able to stand on her heels and 
toes without difficulty.  There was good muscle power with 
extension of the of the ankles and knees against resistance.  
Reflexes at the knees and ankles were 1+ and equal.  There 
was no numbness to light touch over the lower extremities.  
The veteran had not been bedridden during the preceding year 
because of back disability.  Concerning functional 
limitations related to back disability, the examiner 
indicated that the veteran should not do heavy lifting over 
20 pounds of weight and should not have prolonged standing or 
walking for more than one hour without a rest.  She should 
have only minimal climbing and bending activities.  

To evaluate the veteran's disability from lumbosacral strain 
in its December 1999 rating decision, the RO utilized 
Diagnostic Code 5295.  Under that diagnostic code, a 40 
percent evaluation is granted for severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  A 20 percent evaluation is for assignment 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.

As discussed in the section above addressing the veteran's 
disability from degenerative joint disease of the cervical 
spine with bilateral radiculopathy to her upper extremities, 
the regulations pertaining to disorders of the spine have 
been revised twice since the veteran's separation from 
service.  Effective September 26, 2003, under Diagnostic Code 
5237, lumbosacral strain is rated under the General Rating 
Formula for Diseases and injuries of the Spine.  


The Board finds that the veteran does not meet the criteria 
for a higher rating under the old rating criteria; however, 
there is recent evidence that supports a 20 percent rating, 
but no higher, under the current general rating formula for 
diseases and injuries of the spine.  

Addressing first the criteria under Diagnostic Code 5295, set 
out above, the Board notes that, although there have been 
occasional findings of lumbar muscle spasm, the record does 
not show that the veteran has had unilateral loss of lateral 
spine motion in a standing position.  Nor has she had 
abnormal mobility on forced motion, which would be required 
for a rating of 40 percent under this diagnostic code.  

As for the rating criteria in effect from September 2003, the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes is not appropriate, as she does not 
have lumbar intervertebral disc syndrome.  A rating higher 
than the current 10 percent rating under the general rating 
formula would require forward flexion of the thoracolumbar 
spine greater than 30 but less than 60 degrees or the 
combined range of motion of this segment of the spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in abnormal gait or spinal contour.  

My review of the evidence indicates that the veteran has 
nearly full range of motion in her lumbar spine.  She 
generally exhibited forward flexion of 90 degrees, and the 
combined movements of the thoracolumbar spine were not 
limited to 235 degrees or less.  There are no separate 
neurologic symptoms such as motor or sensory deficits, reflex 
disorder, or loss of strength.  Orthopedic findings do not 
indicate incoordination, instability, or loose motion.  
Basically, the veteran has subjective complaints of back and 
leg pain without clinical or laboratory findings of any 
neurologic involvement.  The record contains no documentation 
of incapacitating episode requiring bed rest and treatment by 
a physician, or chronic orthopedic and neurological 
manifestations.  

The veteran has had primarily mild symptoms of characteristic 
pain with motion in her lumbar spine without clinical 
findings of separate neurological manifestations.  Although 
abnormal spinal contour had not been noted previously, the 
October 2003 physical therapy note specifically noted an S-
shaped scoliosis with convexity to the right.  In addition, 
palpation revealed significant soft tissue tightness 
bilaterally in the lower lumbar paraspinal muscles.  Although 
muscle spasm was not specifically noted, with the presence of 
muscle tightness as well as scoliosis the Board concludes 
that the criteria for a 20 percent evaluation under the 
general rating formula have been approximated.  Accordingly, 
the October 2003 physical therapy report supports that 
assignment of a 20 percent evaluation.  See 38 C.F.R. § 4.7.  

Therefore, I conclude that the criteria for a rating in 
excess of 10 percent for lumbosacral strain were not met 
prior to October 30, 2003, but that a rating of 20 percent, 
and no higher, is supported from that date.

III.  Extraschedular and Other Considerations

In reaching its decision, I have considered the complete 
history of the disabilities in question as well as the 
current clinical manifestation and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (2004).  The functional 
impairment that can be attributed to pain, weakness, 
limitation of motion, and excess fatigability has been taken 
into account.  See DeLuca v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40, the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the record does not show that the veteran's 
service-connected neck and low back disorders are manifested 
by loose motion, painful motion, gait disturbance, 
instability, or disturbance or interference with standing and 
weight bearing beyond that which is anticipated by the 
schedular rating criteria.  The veteran's subjective 
complaints of pain in her neck and back, which have some 
clinical support, do not provide a basis for ratings in 
excess of those which have been assigned, in the context of 
38 C.F.R. § 4.45, DeLuca, or related regulations and Court 
decisions.

As noted above, I have also considered the provisions of 38 
C.F.R. §  4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Where appropriate, this regulation has been 
used to assign a higher disability evaluation.   

I have also considered entitlement to higher ratings on an 
extraschedular basis.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

I first note that the schedular evaluations in this case are 
not inadequate.  Higher schedular ratings are assignable for 
more severe manifestations of degenerative joint disease of 
the cervical spine with bilateral upper extremity 
radiculopathy, as well as for lumbosacral strain, but the 
clinical evidence in the record does not show such 
manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for her neck or low back disorders.  Also, it is 
not demonstrated that either of such disorders otherwise so 
markedly interferes with employment as to render impractical 
the application of regular schedular standards.  Therefore, 
the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.

Finally, I have considered the doctrine of benefit of the 
doubt and conclude that it does not provide a basis for the 
assignment of a higher rating in this case.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, however, the evidence is not in relative 
equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule must be applied only when the 
evidence is in relative equipoise).

IV.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claims 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2004), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  The veteran has not identified any additional 
evidence that the RO has not been able to obtain.  No further 
duty is owed to the veteran to notify her of evidence that VA 
has not been able to obtain.  

A.  Duty to Notify 

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by letters sent to her dated in January 2001 and October 
2003.  In addition, the RO's rating decision, statement of 
the case, and supplemental statement of the case further 
informed the veteran of the evidence needed to substantiate 
her claims of entitlement to higher ratings for her service-
connected neck and low disorders, and entitlement to service 
connection for allergic rhinitis, sinusitis, a right shoulder 
disorder, and depression.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is the veteran's responsibility to obtain, and what is VA's 
responsibility to obtain, and advise the veteran to submit 
all evidence he or she has to support the claim(s).  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

By its January 2001 and October 2003 letters, the RO notified 
the veteran of the evidence needed to substantiate her 
claims.  She was further advised what evidence VA would 
attempt to obtain and what evidence was her responsibility to 
obtain and submit.  

I note that the January 2001 and October 2003 letters were 
sent to the veteran after the RO's rating decisions denying 
her claim of entitlement to service connection for the claims 
decided in this decision.  As noted in the recent decision of 
the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
(Pelegrini II) the plain language of 38 U.S.C.A. § 5103(a) 
requires that the notice to the claimant, as enunciated in 
Quartuccio, supra, must be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits.  The Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  However, the Court also noted 
that in cases such as this case, where a claim was pending 
prior to enactment of the VCAA notice requirements, a 
preadjudication notice may not have been possible.  The Court 
specifically indicated that 

. . . we do not hold that this case, or 
any similarly situated case in which pre-
AOJ-adjudication notice was not provided, 
must be returned to the AOJ for 
adjudication to start all over again as 
though no AOJ action had ever occurred, 
i.e., there is no nullification or 
voiding requirement either explicit or 
implicit in this opinion. . . .

Pelegrini, supra, at 120.

However, the Court also noted that it could not conclude 
based on the record in that case, that the veteran had not 
been prejudiced by not having been provided the requisite 
VCAA notices.  Quoting again from Pelegrini II 

. . . the Board must ensure that the 
appellant is provided the content-
complying notice to which he is entitled 
unless the Board "make[s] findings on 
the completeness of the record or on 
other facts permitting [this Court to 
make] a conclusion of lack of prejudice 
from improper notice."  

Pelegrini, supra, at 122.

In this case, the unfavorable RO decisions that are the bases 
of this appeal were already decided and appealed by the time 
the VCAA was enacted.  However, I find no prejudice to the 
veteran based on the timing of the notices she was provided, 
as she has had ample opportunity to advise VA of additional 
sources of pertinent evidence since she was notified of the 
evidence needed to substantiate her claims.  Again, the only 
records she has identified are service medical records, VA 
treatment records and records of private treatment that she 
has provided to VA, all of which have been obtained and 
associated with the claims file.

B.  Duty to Assist

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claims 
considered in this decision, the RO has obtained all relevant 
Federal records from sources identified by the appellant or 
otherwise evident from the claims folder, including service 
medical records and VA medical records.

Concerning the claims decided in this decision, the appellant 
has not provided information concerning additional evidence -
- such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related -- which has not been obtained.  

Under some circumstances, VA's duty to assist a claimant may 
include providing the claimant a VA medical examination.  
38 C.F.R. § 3.159(c)(4) (2004).  The veteran was provided 
medical examinations pertaining to her claims.  I find that 
no further examinations are necessary to decide these claims.


ORDER

Service connection for allergic rhinitis is granted.

Service connection for sinusitis is denied.

Service connection for a right shoulder disorder is denied.

Service connection for depression is denied.

A rating higher than 20 percent for degenerative joint 
disease of the cervical spine with bilateral upper extremity 
radiculopathy is denied.

A rating higher than 10 percent for lumbosacral strain prior 
to October 30, 2003 is denied.

A rating of 20 percent, and no higher, is granted for 
lumbosacral strain from October 30, 2003, subject to 
controlling law and regulations governing the payment of 
monetary benefits.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


